Title: From Thomas Jefferson to Jesse Wharton, 19 April 1808
From: Jefferson, Thomas
To: Wharton, Jesse


                  
                     Sir 
                     
                     Washington Apr. 19. 08.
                  
                  I have a sister, mrs Lucy Lewis, wife of Colo. Charles Lewis of Buck island whom you knew, who has removed to some place near the mouth of Cumberland river. I do not know how to address a letter to her more particularly. being anxious she should recieve the inclosed letter safely, I have taken the liberty of solliciting your care of it. when you return home you will very likely be able to hear where Colo. Charles Lewis has settled himself, and to find some safe hand by whom you can send this letter. Your attention to it will greatly oblige me. I salute you with respect and esteem
                  
                     Th: Jefferson 
                     
                  
               